                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA



     ELIZABETH SINES ET AL.                              :     Case No. 3:17-CV-72

                    Plaintiff                            :     Judge MOON


                                                         :
           -v-

     JASON KESSLER ET AL.                                :

                                                         :
                    Defendants



             BRIEF IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL



           In support of their motion to withdraw Counsel state as follows:

           1. Defendants Ray and Heimbach are each in breach of their contractual

                 obligation to pay attorney fees.

           2. Each defendant was contacted and expressed either an inability or an

                 unwillingness to pay the amounts due.




                                      1
Case 3:17-cv-00072-NKM-JCH Document 373 Filed 11/05/18 Page 1 of 3 Pageid#: 3635
           3. Undersigned are no longer willing to represent defendants Ray or
              Heimbach.

           4. The Court denied without prejudice a previous motion to withdraw and
              ordered undersigned Counsel to complete certain tasks for the above named
              defendants before withdrawing. Those tasks have been completed.

           Wherefore, Undersigned attorneys request permission to withdraw as

           Trial Attorneys for Robert Ray and Matthew Heimbach.




                                                      Respectfully Submitted,


                                                      s/ Elmer Woodard
                                                      ELMER WOODARD (VSB 27734)


                                      2     5661 US Hwy 29
Case 3:17-cv-00072-NKM-JCH Document 373 Filed 11/05/18 Page 2 of 3 Pageid#: 3636
                                                         Blairs, Va. 24527
                                                         (434) 878-3422
                                                         isuecrooks@comcast.net
                                                         Trial Attorney for Defendant

                                                         S/ James E. Kolenich (PHV)
                                                         KOLENICH LAW OFFICE
                                                         9435 Waterstone Blvd. #140
                                                         Cincinnati OH 45249
                                                         Phone: 513.444.2150
                                                         Fax: 513.297.6065
                                                         e-mail: Jek318@gmail.com
                                                         Trial Attorney for Mr. Kline




                                    CERTIFICATE OF SERVICE

        I hereby certify this Notice and all accompanying documents were served via the
        Court’s ECF system on November 5, 2018 upon:

        All parties of record. No party is entitled to or has requested service by other means
        except as listed below:

        Mr. Ray and Mr. Heimbach were each served via e-mail at

        REDACTED.
                                                          s/ James Kolenich

                                                          J. Kolenich(PHV)




                                      3
Case 3:17-cv-00072-NKM-JCH Document 373 Filed 11/05/18 Page 3 of 3 Pageid#: 3637
